Case 1:17-cv-03025-PAB Document 79 Filed 06/19/20 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-3025-PAB

HIGH COUNTRY CONSERVATION ADVOCATES, et al.,

       Plaintiffs,

v.

UNITED STATES FOREST SERVICE, et al.,

       Federal Defendants, and

MOUNTAIN COAL, LLC,

       Defendant-Intervenor.

_____________________________________________________________________________

     PLAINTIFFS’ MOTION TO SET DEADLINE FOR REPLY IN SUPPORT OF
       EMERGENCY MOTION TO ENFORCE REMEDY DUE TO CHANGED
                  CIRCUMSTANCES MITIGATING URGENCY
_____________________________________________________________________________

       Plaintiffs High Country Conservation Advocates et al. (Conservation Groups) file this

motion to notify the Court that action by the Colorado Division of Reclamation, Mining and

Safety has mitigated the need for expedited review of Plaintiffs’ Emergency Motion to Enforce

Remedy, ECF No. 77. Consequently, Conservation Groups request that the Court set a reply

deadline fourteen days after Federal Defendants and Defendant-Intervenors Mountain Coal

Company (Mountain Coal) file their response briefs, as provided by D.C.COLO.LCivR 7.1.

       On June 18, 2020, the Colorado Division of Reclamation, Mining and Safety issued a

cessation order requiring Mountain Coal to stop surface disturbing activities in the Sunset

Roadless Area immediately. Cessation Order, attached as Ex. 1. The Cessation Order states,


                                                1
Case 1:17-cv-03025-PAB Document 79 Filed 06/19/20 USDC Colorado Page 2 of 4




“[n]otwithstanding BLM coal leases C-1362 and COC-67232, after reviewing the relevant facts

and Orders from the 10th Circuit and the United States District Court, the Division has

determined that Mountain Coal has failed to maintain its legal right to enter the Sunset Roadless

area at the West Elk Mine.” Cessation Order 3. The Cessation Order does not prohibit further

coal mining using roads that were constructed prior to the Tenth Circuit’s decision in this case.

Id. at 1, 3 (allowing Mountain coal to “access and continue current operations” in longwall panel

1, including maintenance and surface stabilization activities, and allowing ground stabilization in

longwall panels 2, 3, and 4). But the Cessation Order prohibits any additional surface

disturbance in the Sunset Roadless Area, including both road construction and scraping of

drilling pads. Id. at 3. Because it stops surface disturbing activities in the Sunset Roadless Area,

as requested in Plaintiffs’ Emergency Motion to Enforce Remedy, the Cessation Order mitigates

Conservation Groups’ need for emergency relief. ECF No. 77 at 13.

        On June 18, 2020, Conservation Groups conferred with Federal Defendants and

Mountain Coal to see whether they would like to jointly propose a more extended briefing

schedule, but both parties indicated they were prepared to file their responses by June 22, 2020.

Because the imminent harm to the Sunset Roadless Area is abated presently, Conservation

Groups request the full fourteen days provided by the local rules to reply in support of their

motion. Both Mountain Coal and Federal Defendants oppose this request. Mountain Coal

intends to address it in its response.




                                                 2
Case 1:17-cv-03025-PAB Document 79 Filed 06/19/20 USDC Colorado Page 3 of 4




Respectfully submitted June 19, 2020,
/s/ Robin Cooley
 Robin Cooley                                      Marta Darby
 Earthjustice                                      Earthjustice
 633 16th Street, Suite 1600                       633 16th Street, Suite 1600
 Denver, CO 80202                                  Denver, CO 80202
 (303) 623-9466                                    (303) 623-9466
 Fax: (303) 623-8083                               Fax: (303) 623-8083
 rcooley@earthjustice.org                          mdarby@earthjustice.org

Counsel for Plaintiffs High Country Conservation Advocates, et al.




                                               3
Case 1:17-cv-03025-PAB Document 79 Filed 06/19/20 USDC Colorado Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on June 19, 2020, I filed the foregoing PLAINTIFFS’ MOTION
TO SET DEADLINE FOR REPLY IN SUPPORT OF EMERGENCY MOTION TO
ENFORCE REMEDY DUE TO CHANGED CIRCUMSTANCES MITIGATING
URGENCY with the Court’s electronic filing system, thereby generating service upon the
following parties of record:

 Michael Drysdale                                  Scott P. Sinor
 DORSEY & WHITNEY LLP                              DORSEY & WHITNEY LLP
 50 South Sixth Street, Ste. 1500                  1400 Wewatta Street, Suite 400
 Minneapolis, MN 55402-1498                        Denver, CO 80202
 Telephone: (612) 340-5652                         Telephone: (303) 629-3400
 Facsimile: (612) 340-8800                         Facsimile: (303) 629-3450
 Email: drysdale.michael@dorsey.com                Email: sinor.scott@dorsey.com

 Attorneys for Mountain Coal Company

Michelle-Ann C. Williams                       Paul Andrew Turcke
U.S. Department of Justice-DC-#7611            U.S. Department of Justice-DC-#7611
P.O. Box 7611                                  Environment and Natural Resources Division
Environment & Natural Resources Division       Ben Franklin Station
Washington, DC 20044-7611                      P.O. Box 7611
(202) 305-0420                                 Washington, DC 20044-7611
Fax: (202) 305-0506                            (202) 353-1389
Email: michelle-ann.williams@usdoj.gov         Fax: (202) 305-0506
                                               Email: paul.turcke@usdoj.gov

Counsel for Federal Defendants



/s/ Robin Cooley
Counsel for Plaintiffs High Country Conservation Advocates, et al.




                                               4
